Title: To Thomas Jefferson from John Garland Jefferson, 29 March 1801
From: Jefferson, John Garland
To: Jefferson, Thomas



Dear Sir,
Amelia Mar. 29th. 1801.

I have before me a letter from my brother to you dated Mar. 4th. and I feel anxious to acquit myself of the imputations to which that letter subjects me. I might perhaps deem it necessary to apologyze to you for what may be called an intrusion but for an assurance you have often given that you shoud be pleased to hear from me at any time I might think proper to write. Under this privilege which has never been abused, I beg leave to make a few remarks to my brother’s charge of a want of reflection and of delicacy on my part. I am glad that his confidence in my candor is such that he can undertake to thwart “my wishes” without fear of blame whenever they appear improper or censurable. He seems however, to have mistaken my anxiety to avoid all appearance of indelicacy for an extreme solicitude for office.
I had some doubt myself that my application might carry with it at first sight the appearance of impropriety which my brother so much condemns. But I was pressed by some of my friends who think differently on that subject, and who offered to write on my behalf. Mr. Giles who is your most zealous friend, and who is as averse to appointments originating in partiality, or family attachment as any man can be approved of my application. My brother’s idea that a man who has made the law his profession is incompetent to the discharge of an executive office is of a nature most singular and novel. I will place his idea in a more striking point of view by changing the form only whilst the substance is retained. He seems to conceive that a man who has a knowledge of the law, is thereby rendered unfit to carry that very law into effect. I will forbear to comment on this idea. But he says that I ought to have concluded from what you have already done for me, that if there was any office in your gift to which I was competent, and there was no other objection, that you woud have recollected me. He woud have been correct in this if you had possest a spirit of divination, and coud have forseen that it was my  wish to abandon the practice of the law, and to accept of an appointment under you, otherwise he appears to me to be incorrect. I fore-saw the objections which my brother’s overscrupulous attention to punctilios woud raise. I thought our relationship too remote to render you liable to censure, which seems to be admitted by him as far as relates to just censure; and to exclude a man from office because he had the misfortune to be called by a particular name, for in that case it might be considered by some as a misfortune, woud appear extremely hard to say no more. That there are but few of the name woud make rather in favor of the application than against it, because it renders it probable that if you were to make an appointment in this case, that it might be the only one you woud ever make to one of the same name. This however can be but of little weight. I knew that if your enemies were to attempt to injure you in consequence of the appointment, that the publick might easily be set right, and that there was no danger of incurring odium by false statements when the subject was left free to investigation.
You will not my dear Sir consider this as a repetition of my former application. I believe that I feel as little solicitude on that head as any one woud do in the same situation. When I wrote to you before, it was my wish rather to obtain your opinion on that subject, than to urge you to any particular act; and I declared my willing acquiessence in that opinion whatever it might be. I think it unnecessary to make any apology for the length of this. The subject of which it treats is before you, and you will be good enough to make the best of it. I am dear Sir with the most grateful esteem,
Your most obliged servant

Jno. G. Jefferson

